DETAILED ACTION
	Claims 1-3, 5-11, 13-19, 21-24 are pending. This Final Office Action is in response to amendment filed on 08/03/2021.
Amended claims 1, 5-9, 13-17 and 21 filed on 08/03/2021 are being considered on the merits. Claims 4, 12 and 20 have been cancelled. Claims 22-24 are new. 1-3, 5-11, 13-19, 21-24 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/03/2021 has been entered.
Applicant’s claims amendments have overcome the claim objections previously set forth in the Non-Final Office Action mailed on 06/01/2021.


Response to Arguments filed on 08/03/2021
The remarks of 08/03/2021 have been fully considered.  However, the rejection of claims 1, 9 and 17 under 35 U.S.C. § 103 as unpatentable over Eckert in view of Swenson and further in view Walker of is determined to be proper and is, therefore, maintained.
On page 2-3 of the remarks, applicant argues that Applicant respectfully submits that no combination of the cited references teaches or suggests each and every element of the claims as 
Applicant also argued that Walker's command selector buffer cannot be equivalent to the claimed staging buffer because commands are selected from Walker's command selector buffer for execution while memory accesses as claimed are selected from the staging buffer "for moving, to the command queue." Additionally, Walker's command selector buffer receives commands from the command queue while the commands are moved "from the staging buffer to [the] command queue" as claimed.
Regarding applicant first argument, The Applicant is reminded that the claims are given their broadest reasonable interpretation. The claim merely recite “selecting, based on one or more arbitration rules, a memory access request from a plurality of memory access requests in the staging buffer for moving to the command queue;...”, With that said, Examiner would like to point to (Walker, Fig.3) 
    PNG
    media_image1.png
    843
    658
    media_image1.png
    Greyscale

Figure 1, (Walker, Figure 3)
([Column 14], line 5-10, “command of the command queue entry to be moved from the Staging Buffer 132 to locations CMDQ 1 and CMDQ 2 in the control store.”, wherein the “CMDQ ” is equivalent to the claimed “command queue”)
so moving the commands from the staging buffer to the command queue is been establish in the Swenson reference what is missing is “selecting, based on one or more arbitration rules, a memory access request from a plurality of memory access requests in the staging buffer…” Using the same citation of Walker previously used. ([0008], “a memory system includes memory, a command queue configured to receive a plurality of commands, each of the commands requesting access to the memory, and a command selector configured to evaluate a block of the commands in the command queue to select one of the commands from the block to execute, and to execute the selected command.”; [0023], “the command selector 110 retrieves the commands from the four registers 112a-112b in the command selector buffer 112, and selects one of the four commands to execute. The command selector 110 makes this selection based on a control algorithm designed to reduce latency and power consumption by minimizing the number of times that pages are opened and closed in the corresponding memory bank 104'. Once the command selector 110 makes a selection, it executes the selected command, resulting in a read or write operation to the memory bank 104'.” wherein the “based on a control algorithm” is equivalent to the claimed “based on one or more arbitration rules”; [0022], wherein the “command selector buffer” is equivalent to the claimed “staging buffer”; Figure 3, command queue, command selector buffer, command selector)
	In short, the combination Eckert, in view of Swenson and further in view of Walker do teaches each and every element of the claims as presently amended. 

In conclusion, the claims as they stand are broad and the rejection of claims 1-3, 5-11, 13-19, 21-24, under 35 U.S.C. § 103 is, therefore, maintained.

Claim Objections
Claim 23 objected to because of the following informalities: 
The claim recite in the last limitation “by selecting the memory access request based on or a sub-channel balancing.” There is no need for or. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5, 9-10, 13, 18-17, and 21  rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US PG. PUB. 2018/0365167 Al), hereinafter Eckert, in view of Swenson (US patent 4,394,732), hereinafter Swenson and further in view of Walker (US Pg. Pub. 2006/0112240), hereinafter Walker.

Regarding claim 1
Eckert discloses
receiving a memory access request directed to Dynamic Random Access Memory; ([0017], “Each memory bank may include a two-dimensional array of DRAM cells, including multiple rows and columns…only one row in a bank may be accessed at a time and the row data may be stored in a row buffer dedicated to that bank”, wherein the “accessed” is equivalent to the claimed “access request”)
 storing the memory access request in a staging buffer; ([0017], “Each memory bank may include a two-dimensional array of DRAM cells, including multiple rows and columns…only one row in a bank may be accessed at a time and the row data may be stored in a row buffer dedicated to that bank”; [0023], “copying each of those candidates into staging buffer 154 prior to the actual page migration, which occurs in the background. The copying does not cause any interrupt to program execution of a processor of node 102. While copying the pages to staging buffer 154, the data continues to be accessible from the original memory locations.”; [0004])
Eckert discloses “copies candidate data D2 from staging buffer 154 to physical locations Pl (614). After the candidate data has been copied from staging buffer 154 to the appropriate physical locations,” 
Swenson teaches 
 	and moving the memory access request from the staging buffer to a command queue. ([Column 14], line 5-10, “command of the command queue entry to be moved from the Staging Buffer 132 to locations CMDQ 1 and CMDQ 2 in the control store.”, wherein the “CMDQ ” is equivalent to the claimed “command queue”))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Swenson in the invention of Eckert, to implement moving the memory access request from the staging buffer to a command queue. In order to manage such transfers independently of a host processor and in such a manner that there is always empty space in the cache store to receive and store new segments of data. [Swenson, Column 2]. 
Swenson in view of Eckert, in view of Swenson disclose Staging buffer and moving the commands from staging buffer to command queue but failed to explicitly discloses 
selecting, based on one or more arbitration rules, a memory access request from a plurality of memory access requests in the staging buffer
Walker teaches
selecting, based on one or more arbitration rules, a memory access request from a plurality of memory access requests in the staging buffer([0008], “a memory system includes memory, a command queue configured to receive a plurality of commands, each of the commands requesting access to the memory, and a command selector configured to evaluate a block of the commands in the command queue to select one of the commands from the block to execute, and to execute the selected command.”; [0023], “the command selector 110 retrieves the commands from the four registers 112a-112b in the command selector buffer 112, and selects one of the four commands to execute. The command selector 110 makes this selection based on a control algorithm designed to reduce latency and power consumption by minimizing the number of times that pages are opened and closed in the corresponding memory bank 104'. Once the command selector 110 makes a selection, it executes the selected command, resulting in a read or write operation to the memory bank 104'.” wherein the “based on a control algorithm” is equivalent to the claimed “based on one or more arbitration rules”; [0022], wherein the “command selector buffer” is equivalent to the claimed “staging buffer”; figure 3, command queue, command selector buffer, command selector)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, and storing the other memory access request in the command queue. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].

Claims 9 and 17 are substantially the same as Claim 1 and is therefore rejected under
the same rationale and motivation as above.

Regarding claim 2
 Eckert in view of Swenson failed to explicitly disclose selecting the memory access request from the command queue; and executing the memory access request.
Walker teaches 
selecting the memory access request from the command queue;  and executing the memory access request. (
 [0008], “a memory system includes memory, a command queue configured to receive a plurality of commands, each of the commands requesting access to the memory, and a command selector configured to evaluate a block of the commands in the command queue to select one of the commands from the block to execute, and to execute the selected command.”)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, to selecting the memory access request from the command queue; and executing the memory access request. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].

Regarding claim 5 
Eckert in view of Swenson failed to explicitly disclose wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on an open Dynamic Random Access Memory page.
Walker teaches
wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on an open Dynamic Random Access Memory page. ([0025], “the control algorithm may be configured to select a command from the command selector buffer 112 to an open page in the memory before selecting a command to an unopened page.” wherein the “open page” can be “open Dynamic Random Access Memory page”; [0018], “The memory 102 may be a Synchronous Dynamic Random Access Memory (SDRAM), or any other type of memory.”; [0005-0006]; [0021])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on an open Dynamic Random Access Memory page. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].

Regarding claim 21
Eckert in view of Swenson failed to explicitly disclose wherein memory management unit is further configured to select, based on one or more arbitration rules, the memory access request by selecting the memory access request based on of an open Dynamic Random Access Memory page
Walker teaches
wherein memory management unit is further configured to select, based on one or more arbitration rules, the memory access request by selecting the memory access request based on of an open Dynamic Random Access Memory page ([0025], “the control algorithm may be configured to select a command from the command selector buffer 112 to an open page in the memory before selecting a command to an unopened page.” wherein the “open page” can be “open Dynamic Random Access Memory page”; [0018], “The memory 102 may be a Synchronous Dynamic Random Access Memory (SDRAM), or any other type of memory.”; [0005-0006]; [0021])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on an open Dynamic Random Access Memory page. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].

Claims 10 and 18 are substantially the same as Claim 2 and is therefore rejected under the same rationale and motivation as above.

Claim 13 is substantially the same as Claim 5 and is therefore rejected under the same rationale and motivation as above.

Claims 3, 11 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Eckert hereinafter Eckert, in view of Swenson, further in view of Walker and further in view of Rodrigues (US Pg. Pub. 20110072172), hereinafter Rodrigues.

Regarding claim 3 
Eckert in view of Swenson failed to explicitly disclose receiving another memory access request; determining that the staging buffer is full; without storing the other memory access request in the staging buffer. and storing the other memory access request in the command queue
Walker teaches 
and storing the other memory access request in the command queue ([0020], “providing an interface to the communication medium, may be used to determine the destination memory bank for each command received from the communication medium, and store that command in the appropriate command queue.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, and storing the other memory access request in the command queue. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].
Eckert in view of Swenson and further in view of Walker failed to explicitly disclose receiving another memory access request; determining that the staging buffer is full; without storing the other memory access request in the staging buffer.
Rodrigues teaches  
receiving another memory access request; determining that the staging buffer is full; without storing the other memory access request in the staging buffer. ([0034], “staging buffers 225 may be divided into a number of independently accessible segments… Each of the segments may store a given number of transactions… if a segment becomes full, the staging buffer 225 may be configured to notify the arbiter 215, so that the arbiter 215 may skip requests from the processing hierarchy that is associated with the segment that is full.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rodrigues in the invention of Eckert in view of Swenson, and further in view of Walker to implement receiving another memory access request; determining that the staging buffer is full; without storing the other memory access request in the staging buffer. In order to increase hardware resource utilization. [Rodrigues, Paragraph [0004]].

Claims 11 and 19 are substantially the same as Claim 3 and is therefore rejected under
the same rationale and motivation as above.

Claims 6, 14 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Eckert hereinafter Eckert, in view of Swenson, further in view of Walker and further in view of Banerjee (US Patent 10534565), hereinafter Banerjee.
Regarding claim 6 
Eckert in view of Swenson failed to explicitly disclose wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on a bank group rotation. 
Walker teaches
wherein selecting, based on one or more arbitration rules, . ([0025], “the control algorithm may be configured to select a command from the command selector buffer 112 to an open page in the memory before selecting a command to an unopened page.” wherein the “open page” can be “open Dynamic Random Access Memory page”; [0018], “The memory 102 may be a Synchronous Dynamic Random Access Memory (SDRAM), or any other type of memory.”; [0005-0006]; [0021])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Walker in the invention of Eckert in view of Swenson, wherein selecting, based on one or more arbitration rules. In order to execute, and to execute the selected command. [Walker, Paragraph [0008]].
Eckert in view of Swenson and further in view of Walker failed to explicitly disclose the memory access request comprises selecting the memory access request based on a bank group rotation.
Banerjee (us patent 10534565) teaches 
 	the memory access request comprises selecting the memory access request based on a bank group rotation. (Figure 4, select a first command that associate the data burst with a first round in the bank group rotation; [Column 2], line 10-20, “…selecting a first command that associates the data burst with a first round in the bank group rotation, …and scheduling an execution of the first command based on an availability of a second bank group from the first round in the bank group rotation.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Banerjee in the invention of Eckert in view of Swenson, and further in view of Walker the memory access request comprises selecting the memory access request based on a bank group rotation. In order to decrease overall latency and enhanced performance of a memory controller. [Banerjee, Column 4, line 25-35].

Claims 14 and 22 are substantially the same as Claim 6 and is therefore rejected under the same rationale and motivation as above.

Claims 7, 16 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Eckert hereinafter Eckert, in view of Swenson, further in view of Walker and further in view of Akiyama (US Pg. Pub. 20060294264 A1), hereinafter Akiyama.

Regarding claim 7 
Eckert in view of Swenson failed to explicitly disclose wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on a sub- channel balancing.
Walker teaches
wherein selecting, based on one or more arbitration rules, . ([0025], “the control algorithm may be configured to select a command from the command selector buffer 112 to an open page in the memory before selecting a command to an unopened page.” wherein the “open page” can be “open Dynamic Random Access Memory page”; [0018], “The memory 102 may be a Synchronous Dynamic Random Access Memory (SDRAM), or any other type of memory.”; [0005-0006]; [0021])
Eckert in view of Swenson and further in view of Walker failed to explicitly disclose the memory access request comprises selecting the memory access request based on a sub- channel balancing.
Akiyama teaches (US 20060294264 A1)
 the memory access request comprises selecting the memory access request based on a sub- channel balancing. ([0024], “The memory controller forms a memory read transaction by selecting S read requests, one for each subchannel, from the reorder buffer 220. The memory controller forms a memory write transaction by selecting S write requests, one for each subchannel, from reorder buffer 220.”; wherein the “selecting… one for each subchannel” are equivalent to the claimed “selecting the memory access request based on a sub- channel” ; [0017] )


Claims 16 and 23 are substantially the same as Claim 7 and is therefore rejected under the same rationale and motivation as above.

Claims 8, 15 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Eckert hereinafter Eckert, in view of Swenson, further in view of Walker and further in view of Sanzone (US Pg. Pub. 20160139829 A1), hereinafter Sanzone.

Regarding claim 8 
Eckert in view of Swenson failed to explicitly disclose wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on a request type of the memory access request.
Sanzone teaches 
wherein selecting, based on one or more arbitration rules, the memory access request comprises selecting the memory access request based on a request type of the memory access request. ([0005], “When selecting an access request to send next, the control circuit may select from the request buffer and prefetch buffer based on the ordering rules, the type(s) of access requests in each buffer, a count of in-flight access requests, and/or other rules. …each of which may be specific to a given type of access request (e.g., read or write)..”)


Claims 15 and 24 are substantially the same as Claim 8 and is therefore rejected under the same rationale and motivation as above.

Relevant Prior Art 
Noeldner (US 6449666 B2), Figure 4

    PNG
    media_image2.png
    726
    524
    media_image2.png
    Greyscale

Minami (US 20070016699 A1), ([0181], The read data from the read buffer 704 is transferred in an order corresponding to the priority set for the plurality of request sources (masters 1 and 2). Received read  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545.  The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alrobaye, Idriss N. can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/S.A./               Examiner, Art Unit 4155    

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181